Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2 are pending in the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/21 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via correspondence with Andrew Taska on 10/21/21.
The application has been amended as follows: 
Claims which are amended are listed below:
1. A method in a gateway apparatus in a communication system comprising a plurality of base stations, the method comprising:
communicating in a network in which a user equipment (UE) operates in a dual connectivity mode in which the UE has a radio resource control (RRC) connection and is configured with a plurality of cells;
ncluding information relating to the first base station and information relating to the second base station, the context information comprising E-RAB context information in the form of an E-RAB ID, Packet Data Convergence Protocol (PDCP) Sequence Number (SN) and hyper frame number (HFN); and
transmitting, to the second base station, via a second X2 interface, the E-RAB context information in the form of an E-RAB ID, PDCP SN and HEN included in the message for transferring context information,
wherein the UE continues to operate in the dual connectivity mode after the context information is transmitted to the second base station.

2. A gateway apparatus in a communication system comprising a plurality of base stations, the gateway apparatus comprising:
a first X2 interface with a first base station;
a second X2 interface with a second base station;
a transceiver configured to:
communicate in a network in which a user equipment (UE) operates in a dual connectivity mode in which the UE has a radio resource control (RRC) connection and is configured with a plurality of cells, wherein the first base station provides a first cell for said dual connectivity and the second base station provides a second cell for said dual connectivity;
including information relating to the first base station and information relating to the second base and
transmit, to the second base station via the second X2 interface, the E-RAB context and information in the form of an E-RAB ID, PDCP SN and HFN included in the message for transferring context information,
wherein the UE continues to operate in the dual connectivity mode after the context information is transmitted to the second base station.
Allowable Subject Matter
Claims 1, 2 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Dudda et al. (US 2015/0365872) discloses SN status transfer between dual connected BSes (fig. 9), but not the UE continuing dual connectivity after context transfer.
Regarding independent Claim 1, the prior art fails to teach or suggest: communicating in a network in which a user equipment (UE) operates in a dual connectivity mode in which the UE has a radio resource control (RRC) connection and is configured with a plurality of cells;
receiving, from a first base station that provides a first cell for said dual connectivity, via a first X2 interface, a message for transferring, to a second base station that provides a second cell for said dual connectivity, context information including information relating to the first base station and information relating to the second base station, the context information comprising E-RAB context information in the form of an E-RAB ID, Packet Data Convergence Protocol (PDCP) Sequence Number (SN) and hyper frame number (HFN); and
transmitting, to the second base station, via a second X2 interface, the E-RAB context information in the form of an E-RAB ID, PDCP SN and HEN included in the message for transferring context information,
wherein the UE continues to operate in the dual connectivity mode after the context information is transmitted to the second base station., in combination with the remaining limitations of the claim.

Regarding independent Claim 2, the prior art fails to teach or suggest: communicate in a network in which a user equipment (UE) operates in a dual connectivity mode in which the UE has a radio resource control (RRC) connection and is configured with a plurality of cells, wherein the first base station provides a first cell for said dual connectivity and the second base station provides a second cell for said dual connectivity;
receive, from the first base station via the first X2 interface, a message for transferring, to the second base station, context information including information relating to the first base station and information relating to the second base station, the context information comprising E-RAB context information in the form of an E-RAB ID, Packet Data Convergence Protocol (PDCP) Sequence Number (SN) and hyper frame number (HFN); and
transmit, to the second base station via the second X2 interface, the E-RAB context and information in the form of an E-RAB ID, PDCP SN and HFN included in the message for transferring context information,
wherein the UE continues to operate in the dual connectivity mode after the context information is transmitted to the second base station., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467